

	

		II

		109th CONGRESS

		1st Session

		S. 1564

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Sarbanes introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide for the disposition of the

		  Federal property located in Anne Arundel County, Maryland, a portion of which

		  is currently used by the District of Columbia as the Oak Hill juvenile

		  detention facility.

	

	

		1.Disposition of Oak Hill

			 property

			(a)In

			 generalThe Oak Hill property

			 shall be disposed of as follows:

				(1)The portion of the property which is

			 located west of the Baltimore-Washington Parkway shall be transferred to the

			 jurisdiction of the Director of the National Park Service, who shall use such

			 portion for parkland purposes.

				(2)Subject to subsection (b), the portion of

			 the property which is located east of the Baltimore-Washington Parkway and 200

			 feet and further north of the Patuxent River shall be transferred to the

			 Secretary of the Army (acting through the Chief of Engineers) for use by the

			 Director of the National Security Agency, who may lease such portion to the

			 District of Columbia.

				(3)The portion of the property which is

			 located east of the Baltimore-Washington Parkway and south of the portion

			 described in paragraph (2) shall be transferred to the jurisdiction of the

			 Administrator of General Services, who shall in turn convey such portion to

			 Anne Arundel County, Maryland, in accordance with subsection (c).

				(b)Payment for

			 construction of new juvenile detention facility for District of

			 ColumbiaAs a condition of

			 the transfer under subsection (a)(2), the Director of the National Security

			 Agency shall enter into an agreement with the Mayor of the District of Columbia

			 under which—

				(1)the juvenile detention facility for the

			 District of Columbia currently located on the Oak Hill property shall be

			 closed; and

				(2)subject to appropriations, the Agency shall

			 pay for the construction of a replacement facility at a site to be determined,

			 with priority given to a location within the District of Columbia.

				(c)Conveyance of

			 portion of property to Anne Arundel County

				(1)In

			 generalThe Administrator of

			 General Services shall convey, without consideration, to Anne Arundel County,

			 Maryland, all right, title, and interest of the United States in and to that

			 portion of the Oak Hill property referred to in subsection (a)(3).

				(2)Terms and

			 conditions of conveyanceThe

			 conveyance under paragraph (1) shall be carried out under such terms and

			 conditions as may be agreed to by the Administrator and Anne Arundel County,

			 except that, as a condition of the conveyance—

					(A)Anne Arundel County shall agree to dedicate

			 a portion of the property which is adjacent to the Patuxent River to parkland

			 and recreational use; and

					(B)Anne Arundel County shall agree to

			 reimburse the National Security Agency for the amounts paid by the Agency under

			 subsection (b) for the construction of a new juvenile detention facility for

			 the District of Columbia, but only if the County makes 25 percent or more of

			 the property conveyed under this subsection available for purposes other than

			 open space or recreational use.

					2.Oak Hill property

			 definedIn this Act, the term

			 Oak Hill property means the Federal property consisting of

			 approximately 800 acres near Laurel, Maryland, a portion of which is currently

			 used by the District of Columbia as a juvenile detention facility, and which is

			 shown on Map Number 20 in the records of the Department of Assessments and

			 Taxation, Tax Map Division, of Anne Arundel County.

		

